STATE OF VERMONT

SUPERIOR COURT                                       ENVIRONMENTAL DIVISION
                                                        Docket No. 33-3-16 Vtec.
SECRETARY, VERMONT AGENCY
OF NATURAL RESOURCES,
      Plaintiff

               v.

SOUTH VILLAGE OWNERS ASSOCIATION, INC.,
     Respondent.

                                       JUDGMENT ORDER
   The above-captioned matter concerns the prosecution of an Administrative Order issued by
the Vermont Agency of Natural Resources (“Agency”) on February 1, 2016 against South Village
Owners Association, Inc. (“Respondent”) based upon allegations that Respondent violated
various provisions of both its July 29, 2013 Public Community Water System Permit to Operate
(“Permit”) and Vermont’s Water Supply Rule (the “Rules”). On April 6, 2016, Respondent
requested a hearing on the Administrative Order. The Court conducted the requested merits
hearing on October 11, 2016. Respondent failed to appear and the Agency presented evidence
during the one day of trial. At the conclusion of the Agency’s case, the Court rendered its Findings
of Fact and Conclusions of Law on the record. This Judgment Order is issued to memorialize this
Court’s order and decree. The court finds as follows:
1. Pursuant to 10 V.S.A. §8012(b), the Court hereby AFFIRMS the February 1, 2016
   Administrative Order, with the modifications set forth herein, and concludes that Respondent
   violated:
   a. Condition II.B.1 of the Permit by failing to timely submit an Operation and Maintenance
       (“O&M”) Manual to the Agency.
   b. Conditions II.B.3 and IV.B of the Permit by failing to submit monthly operations reports as
       required.
   c. Conditions II.B.4 and II.C of the Permit by failing to submit the required report identifying
       the status of the installation of a flow-paced disinfectant system.

                                                 1
   d. Conditions II.B.5 and II.C of the Permit by failing to submit the required report identifying
        the status of the installation of a redundant booster bump.
   e. Conditions II.B.6 and II.C of the Permit by failing to submit the required report identifying
        the status of the necessary repairs to the pump house/treatment building.
   f. Conditions II.B.7 and II.C of the Permit by failing to submit the required report identifying
        the status of the necessary hydrant color-coding.
   g. Conditions II.B.9 and II.C of the Permit by failing to submit the required report identifying
        the status of the necessary grading around Well #12.
   h. Rule § 4.0.1 by constructing improvements to a public community water system without
        a permit.
   i.   Rule §§ 10.5 and 10.5.1 by failing to submit consumer confidence reports.
2. The Court bases its conclusion that these violations occurred on the evidence presented at
   trial, the Findings of Fact and Conclusions of Law that the Court recited on the record after
   trial, and the following written findings of fact as required by 10 V.S.A. §8012(c).

   a. Respondent owns and operates the public community water systems serving the South
        Village Owners Association, which is located in Warren, Vermont near the Sugarbush ski
        resort (the “System”).
   b. The System serves no more than four hundred forty-five (445) people through seventy-
        three (73) year-round service connections.
   c. Condition II.B of the Permit contains a compliance schedule setting forth certain actions
        Respondent was required to complete.
   d. Condition II.C required Respondent to submit a report to the Drinking Water and
        Groundwater Protection Division (the “Division”) within fifteen (15) days after the
        required compliance date indicating whether Respondent had completed the required
        actions. As of the trial date, Respondent filed no such report.
   e. Condition II.B.1 required Respondent to submit an electronic copy of an O&M Manual to
        the Division for review and approval on or before February 1, 2014. As of the date of trial,
        Respondent had not submitted an O&M Manual to the Division.

                                                 2
f. Conditions II.B.3 and IV.B. required Respondent to submit monthly operations reports no
     later than the 10th day of each month indicating the metered amount of water produced
     and the chlorine residual taken at the entry point to the distribution system for each day
     that a chemical disinfectant is applied. The last time Respondent submitted a monthly
     operation report was March 2014.
g. Condition II.B.4 required Respondent to install a means of applying flow-paced chemical
     disinfectant on or before November 1, 2013. As of the date of trial, Respondent had not
     submitted a report confirming that it had done so, in violation of Condition II.C.
h. Condition II.B.5 required Respondent to install a redundant booster pump in the upper
     pump station on or before January 1, 2014. As of the date of trial, Respondent had not
     submitted a report confirming that it had done so, in violation of Condition II.C.
i.   Condition II.B.6 required Respondent to make all necessary repairs to the pump
     house/treatment building in order to protect against rodent and insect infiltration on or
     before December 1, 2013. Ben Montross, the Division’s Compliance and Support Services
     Section Chief, testified that although Respondent has constructed a new pump
     house/treatment building, Respondent is still using the older pump house/treatment
     building covered by this condition. In addition, as of the date of trial, Respondent had not
     submitted a report confirming that it had repaired that pump house/treatment building,
     in violation of Condition II.C.
j.   Condition II.B.7 required Respondent to complete color-coding of the flushing hydrants
     and inform the local fire department that the color-coded flushing hydrants are not to be
     used for fire protection on or before December 1, 2013. Mr. Montross testified that
     Respondent has color-coded the flushing hydrants, but failed to submit a reporting stating
     so by the deadline set forth in the Permit, in violation of Condition II.C.
k. Condition II.B.9 required Respondent to re-grade the area around Well #12 using a backfill
     material of high clay content in order to reduce the potential for surface water collection
     around the well casing and contaminate the source on or before December 1, 2013. Mr.
     Montross testified that the area around Well #12 has been properly re-graded, but


                                               3
     Respondent failed to submit a reporting stating so by the deadline set forth in the Permit,
     in violation of Condition II.C.
l.   The Agency notified Respondent of these violations in a Notice of Alleged Violation dated
     April 16, 2014.
m. On September 11, 2015, the Division issued Respondent a public water system
     construction permit to construct certain improvements to the System (the “Construction
     Permit”). Constructing these improvements will correct the violations of Conditions II.B.4,
     II.B.5, and II.B. 6 of the Permit. Respondent has failed to confirm for the Division that
     these improvements have been completed. On October 10, 2016, Division personnel
     inspected the System and confirmed that while some of the improvements authorized by
     the Construction Permit have been constructed, they have not been connected to the
     system and, therefore, the violations of Conditions II.B.4, II.B.5, and II.B. 6 of the Permit
     persist.
n. Rule § 4.0.1 prohibits the construction, alteration, renovation, or conversion for use as a
     public or a non-public water system requiring a permit, of any system or any portion
     thereof, except as provided in Section 21-4.0.2., without first receiving a source permit or
     construction permit from the Secretary.
o. On August 4, 2014, Respondent notified the Agency via email that it had installed one
     thousand five hundred feet (1,500) of new distribution lines, constructed a new pump
     house, and connected two wells to the System. Respondent did not obtain a construction
     permit prior to construction of these improvement in violation of Rule § 4.0.1.
p. Rule §§ 10.5 and 10.5.1 require that all public community water suppliers prepare and
     directly deliver an annual consumer confidence report regarding the quality of the water
     by July 1 of each year to the customers of the water system based on the immediately
     preceding calendar year and that the report must be sent to the Agency no later than July
     1 of each year. Mr. Montross testified that Respondent failed to submit consumer
     confidence reports to the Agency by July 1 in 2013, 2014, and 2015. The Agency notified
     Respondent of its failure to do so in 2014 in a September 10, 2015 Notice of Alleged
     Violation.
                                               4
   q. On January 2, 2014, this Court entered as a judgment in a prior proceeding against
       Respondent an Assurance of Discontinuance between Respondent and the Agency of
       Natural Resources for previous violations of Vermont’s environmental laws, rules, and
       regulations. See Docket No. 183-12-13 Vtec.
   r. The Agency incurred at least $78.08 in enforcement costs associated with serving the
       Administrative Order on Respondent.
3. Pursuant to 10 V.S.A. §8010, the Court considered the statutory criteria listed therein based
   on evidence provided during the trial in determining the amount of penalty for the violations
   and took the following into consideration:
   a. 8010(b)(1): Respondent’s violations presented significant potential to result in serious
       impacts on public health, safety, welfare, and the environment. The source of these
       impacts includes, but is not limited to the possibility that the violations could result in a
       depletion of groundwater serving both the system and adjacent wells and the possibility
       that the water within the system could become either overly treated or under treated.
       Should the users of the System ingest overly treated water, they could suffer significant
       adverse health effects from such things as dermal irritation from contact with excessively
       chlorinated water. Should the users of the System ingest under treated water, they could
       suffer significant adverse health effects from such things as gastrointestinal distress, up
       to and including in certain instances death, from drinking water contaminated with such
       things as E. coli.
   b. 8010(b)(2): The Court finds that none of the evidence presented includes any mitigating
       circumstances.
   c. 8010(b)(3): Respondent had knowledge of the laws, rules, and regulations applicable to
       the Systems, as well as of the violations discussed above through, at a minimum, its
       correspondence with Division personnel, the permits that it received to operate and
       improve the System, and the Notices of Alleged Violation that it received from the
       Division.




                                                 5
   d. 8010(b)(4): Respondent’s record of non-compliance includes a previous judgment against
       it in Docket No. 183-12-13 Vtec, as well as the prolonged duration of the violations at
       issue in this case despite notice from the Agency that those violations existed.
   e. 8010(b)(6): The penalty set forth below is adequate for deterrence.
   f. 8010(b)(7): The Agency’s costs of enforcement in this matter include $78.08 associated
       with serving its Administrative Order on Respondent.
   g. 8010(b)(8): The violations occurred over a long period of time and are on-going. Mr.
       Montross testified that some of the violations date back to 2012 and 2013.
4. The Court does hereby exercise its discretion and authority under 10 V.S.A. §8012(b)(4) to
   modify the penalty amount found in Paragraph A of the Administrative Order and orders as
   follows:
   a. Respondent shall pay a penalty of $35,000.00 within thirty (30) consecutive calendar days
       from the date of this Judgment Order. Payment shall be by check made payable to the
       “Treasurer, State of Vermont” and forwarded to:
              Administrative Assistant
              Environmental Compliance Division
              Agency of Natural Resources
              1 National Life Drive, Davis 2
              Montpelier, VT 05620-3803

5. The Court specifically directs that the Respondent comply with paragraphs B through D of the
   Administrative Order within the respective deadlines as calculated from the date of this
   Judgment Order.
6. The Court further directs that Mr. Zeke Church, as the designated agent of the Respondent,
   to comply with the following:
   a. Within thirty (30) consecutive calendar days from the date of this Judgment Order, Mr.
       Church or his successor agent for Respondent shall mail copies of this Judgment Order,
       including a copy of the Administrative Order, to all current members of the South Village
       Owners Association via certified mail and certify in writing to both the Court and the
       Agency that he has done so.


                                                6
   b. Within thirty (30) consecutive calendar days from the date of this Judgment Order, Mr.
       Church or his successor agent for Respondent shall provide to the Agency in writing a list
       of all the current members of the South Village Owners Association.
   c. Mr. Church or his successor agent for Respondent shall send written verification to all
       members of the South Village Owners Association that it has complied with paragraphs B
       through D of the Administrative Order no later than fifteen (15) days after compliance is
       reached.


Rights of Appeal (10 V.S.A. §§8012(c)(4) and (5)):
       WARNING: This Decision will become final if no appeal is requested within 10 days of the
date this Decision is received. All parties to this proceeding have a right to appeal this Decision.
The procedures for requesting an appeal are found in the Vermont Rules of Appellate Procedure
(V.R.A.P.) subject to the Vermont Rules for Environmental Court Proceedings (V.R.E.C.P.) 4(d)(6).
Within 10 days of receipt of this Order, any party seeking to file an appeal must file the notice of
appeal with the Clerk of this Court, together with the applicable filing fee. Questions may be
addressed to the Clerk of the Vermont Supreme Court, 111 State Street, Montpelier, VT 05609-
0801, (802) 828-3276. An appeal to the Supreme Court operates as a stay of payment of a
penalty, but does not stay any other aspect of an order issued by this Court. 10 V.S.A. §8013(d).
A party may petition the Supreme Court for a stay under the provisions of V.R.C.P. 62 and
V.R.A.P. 8.


Electronically signed on October 17, 2016 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                                 7